UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D. C. 20549 FORM 10-Q (x )QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, ()TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF For the transition period from to Commission File number 000-32361 YUMMIES,INC. (Exactname of registrant as specified in charter) Nevada 87-0615629 (State or other jurisdiction of incorporation or organization) (I.R.S. EmployerIdentification No.) 1981 East Murray Holiday Rd,Salt Lake City, Utah 84117 (Address of principal executive offices) (Zip Code) 801-272-9294 Registrants telephone number, including area code (Former name, former address, and former fiscal year, if changed since last report.) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports),and (2) has been subject to such filing requirements for the past 90 days.Yes [x ]No[] Indicate by checkmark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. Se the definitions of Alarge accelerated filer@, @accelerated filer@, and Asmaller reporting company@ in Rule 12b-2 of the Exchange Act Large Accelerated Filer [] Accelerated Filer [] Non-Accelerated filer [] Smaller Reporting Company [ x ] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act)Yes [X]No [ ] APPLICABLE ONLY TO CORPORATE ISSUERS: Indicate the number of shares outstanding of each of the issuers classes of common stock, as of the last practicable date ClassOutstanding as of March 31, 2009 CommonStock, INDEX . PageNumber PART I ITEM 1. Financial Statements (unaudited) 4 Balance Sheets 5 March 31, 2009 and September 30, 2008 Statements of Operations 6 For the three and sixmonths ended March 31, 2009 and 2008 and the period June 10, 1998 to March 31, 2009 Statements of Cash Flows 7 For the three and sixmonths ended March 31, 2009 and 2008 and the period June 10, 1998to March 31, 2009 Notes to Financial Statements 8 ITEM 2. Managements Discussion and Analysis of Financial Condition and Results of Operations 11 ITEM 3. Quantitative and Qualitative Disclosures about Market Risk 12 ITEM 4T. Controls and Procedures 12 PART II. ITEM 6. Exhibits and Reports on 8K 12 Signatures 13 PART I - FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS The accompanying balance sheets of Yummies, Inc.( development stage company)at March 31, 2009 and September 30, 2008, and the relatedstatements of operations for the three and sixmonths ended March 31, 2009 and 2008 and the period June 10, 1998to March 31, 2009 , and statements of cash flows for the three and sixmonths ended March 31, 2009 and 2008 and the period June 10, 1998to March 31, 2009have been prepared by the Companys management in conformity with accounting principles generally accepted in the United States of America.In the opinion of management, all adjustments considered necessary for a fair presentation of the results of operations and financial position have been included and all such adjustments are of a normal recurring nature. Operatingresults for the quarter ended March 31, 2009, are not necessarily indicative of the results that can be expected for the year ending September 30, 4 YUMMIES, INC. (A Development Stage Company) BALANCE
